Citation Nr: 0529013	
Decision Date: 10/28/05    Archive Date: 11/09/05	

DOCKET NO.  03-35 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left leg disorder 
with hip pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois in which the RO denied service connection 
for a left leg disorder with hip pain.  The veteran 
subsequently moved to Indiana, at which time the veteran's 
claims file was transferred to the RO in Indianapolis, 
Indiana.  The veteran, who had active service from July 1952 
to June 1954, disagreed with the denial of service connection 
and appealed the decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.

The Board notes that this case has been advanced on the 
Board's docket.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2004).  


REMAND

A preliminary review of the record with respect to the 
veteran's claim for service connection for a left leg 
disorder with hip pain discloses a need for further 
development prior to appellate review.  

The veteran contends he was injured in service in November 
1953.  Specifically, he alleges that while performing duties 
in a truck repair shop in Korea, he fell approximately 25 
feet to a concrete floor and fractured his hip, his left 
cheek and his jawbone.  He states that he was hospitalized in 
Tokyo for three months; and thereafter underwent three months 
of rehabilitation that included traction.  He claims that his 
left leg is now shorter than his right leg as a result of his 
injury; that he experiences pain in his hip when walking, 
lifting or pushing heavy objects; and now has severe 
degenerative arthritis that causes pain and discomfort.  


The veteran's service medical records are unavailable.  In 
May 2002, the RO requested the veteran's service medical 
records from the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  The NPRC replied that the veteran's 
service medical records were destroyed by a fire that took 
place at the NPRC headquarters in July 1973.  In a February 
2003 letter, which contained the veteran's claims number but 
had a different name, a military records specialist reported 
that repeated attempts had been made to secure the veteran's 
complete service medical records.  All procedures had been 
correctly followed and evidence of written efforts to obtain 
the records was placed in the claims file.  The letter stated 
that all efforts to obtain the military information had been 
exhausted and further efforts would be futile.  Based upon 
those facts, it was concluded that the veteran's records were 
not available.  In a rating decision dated in March 2003, 
service connection for a left leg disorder with hip pain was 
denied on the basis that the available medical evidence 
failed to show that the veteran incurred his condition in 
service.  

In May 2003, the veteran submitted pictures and additional 
statements in support of his claim.  Specifically, in 
December 2003, the veteran's spouse submitted an affidavit 
asserting that she received letters from the veteran while he 
was hospitalized with a leg injury in service.  The veteran 
also submitted a December 2003 affidavit in which he 
reiterated how his accident occurred and his subsequent 
treatment.  The veteran's representative submitted a 
statement in March 2005, in which he asserted that the 
veteran has continuously maintained that he fell in service 
and was hospitalized.  The representative also noted that the 
veteran has never been afforded a VA examination in regards 
to this issue.  

In October 2004, the veteran's relatives submitted statements 
in which they reported observing the veteran's spouse 
receiving letters from the veteran while in service; and 
these letters related to the veteran's injury and 
hospitalization.  Another statement submitted in 
November 2004 on the veteran's behalf was from a co-worker of 
the veteran, who asserted that he observed the veteran 
favoring his left leg and that he was in a lot of pain.  He 
also reported that the veteran told him that he had an 
accident while in service in which he fractured his face and 
hip.  

The only medical records contained in the claims file are 
those of the veteran's private physician, J.N.D., M.D.   A 
July 1998 letter from Dr. D to an outside party reported that 
the veteran saw Dr. D for a rheumatologic consultation for 
diffuse joint pain that month.  It noted the veteran's report 
of a fractured hip while in service and his treatment, but 
made no further specific reference to the veteran's left leg.  
Medical records from Dr. D dated from July 1998 to 
February 2002 do not address joint pain or problems 
associated with the veteran's left hip or his left leg.  
However, an August 2005 letter from Dr. D to the VA reported 
that the veteran experienced difficulty related to a hip 
injury that occurred while in service.  The doctor stated 
that the veteran's injury prevented him from being able to 
climb stairs, push a lawnmower, shovel snow, and perform 
other activities that involved pressure or twisting of the 
hip.  It also stated that the veteran experiences difficulty 
sitting for long periods due to the pain in his hip.

In October 2005, the veteran testified at a hearing before 
the BVA regarding his injury and treatment.  He asserted that 
the pictures he previously submitted were of the hospital 
where he was treated in Japan.  Transcript, p. 5.  He 
additionally testified that he wrote to his wife while 
hospitalized.  Id.  Upon his separation from service, the 
veteran reported that a doctor at Fort Sheridan, Illinois 
examined him, measured his legs, and noted that one of the 
veteran's legs was shorter than the other.  Id. p. 7.  The 
veteran reported that he did not feel much pain at the time 
of his separation from service and thus did not pursue a 
disability claim.  Id.  However, beginning in 1997, the 
veteran began receiving treatment from Dr. D.  Id.  He now 
takes prescription medications for his pain and obtains these 
prescriptions from Crown Point VA Clinic in Indiana.  Id. at 
pgs. 11-12.

The United States Court of Appeals for Veterans Claims (the 
"Court") has held that in cases where the veteran's service 
medical records are unavailable, through no fault of the 
veteran, there is a "heightened duty" to assist the veteran 
in the development of the case.  See generally, McCormick v. 
Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  

Due to the fact that the veteran's service medical records 
have been presumed destroyed through no fault of the veteran 
and a VA examination has not been afforded in this case, the 
Board finds that it is appropriate to remand this case so 
that the RO can ensure that the duty to assist the veteran 
has been fulfilled.  Therefore, in order to give the veteran 
every consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of this case is necessary.  The case is being 
returned to the RO via the Appeals Management Center in 
Washington, D.C. (AMC), and the VA will notify the veteran if 
further action on his part is required.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be requested to 
furnish a list of the complete names and 
addresses of any medical provider that 
has treated his left leg disorder, and 
should also be requested to provide any 
necessary authorizations for the release 
of medical records relating to his 
treatment.  Specifically, the veteran 
should be requested to provide an 
authorization for the medical records 
from Dr. D regarding the specific 
treatment, if any, provided for the 
veteran's left leg disorder, as well as 
any and all medical records that support 
the August 2005 letter submitted by Dr. D 
on the veteran's behalf.  After obtaining 
this information and the authorizations, 
the RO should obtain and associate those 
records with the claims file.  The 
veteran should also be informed, in the 
alternative, that he may obtain these 
records himself and submit them to the 
RO. 

2.  The RO should obtain any and all 
medical records regarding the veteran's 
treatment of his left leg from the VA 
Medical Center located at Crown Point, 
Indiana.  

3.  After obtaining these additional 
medical records, the RO should afford the 
veteran a VA examination in order to 
determine whether the veteran has a left 
leg disorder and if so, whether this 
disorder is related to a possible 
fracture that may have occurred in 
service.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  A clear rationale for all 
opinions would be helpful, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
The veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  In 
addition, the following matters should be 
addressed:

a.  the examiner must annotate the 
examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

b.  the examination report should 
identify any disorder associated 
with the veteran's left leg, the 
etiology of any such disorder, 
including whether the disorder is 
the result of an injury and/or of a 
congenital nature, and the date of 
onset of the disorder.  

c.  if the examiner cannot make a 
determination as to the etiology of 
any diagnosed disorder(s), and/or 
would be required to speculate in 
order to make such a determination, 
this should also be reported.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional evidence, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	
                  
_________________________________________________
	K.  PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

